Exhibit 10.6

FIRST AMENDMENT OF

MEZZANINE LOAN AGREEMENT

THIS AMENDMENT OF MEZZANINE LOAN AGREEMENT (this “Amendment”) is made as of the
14th day of October, 2005 by and between MIZNER COURT HOLDINGS, L.P., a Delaware
limited partnership having its principal place of business c/o Stoltz Companies,
301 Yomato Road, Suite 3101, Boca Rotar, Florida 33431 (“Borrower”) and COLUMN
FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New York
10010 (“Lender”).

RECITALS

A. Borrower and Lender have previously executed that certain Mezzanine Loan
Agreement dated as of October 14, 2005 (the “Loan Agreement”), pursuant to which
Lender advanced Fifteen Million and No/100 Dollars ($15,000,000.00) (the “Loan”)
to Borrower for the purposes set forth in the Loan Agreement. All capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Loan Agreement.

B. Borrower and Lender desire to modify the Loan Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are by acknowledged, the parties hereto covenant and agree as follows:

1. Amendment to Loan Agreement. The definition of “Spread” set forth in
Section 1.1 of the Loan Agreement shall be deleted in its entirety and replaced
with the following definition:

“Spread” shall mean (a) seven percent (7.0%) until the Initial Maturity Date;
and (b) seven and one-half percent (7.5%) from and including the Initial
Maturity Date until the repayment in full of the Debt; provided, however, that
if on any Payment Date the Outstanding Principal Balance has not been reduced to
an amount equal to or less than the amount set forth on Schedule III attached
hereto that corresponds to the month in which such Payment Date occurs, then the
applicable Spread set forth in clauses (a) and (b) of this definition with
respect to the applicable Principal Reduction Deficiency only (i.e. the
Applicable Interest Rate with respect to the balance of the Outstanding
Principal Balance of the Loan other than the Principal Reduction Deficiency
shall remain unaffected by this proviso) shall be increased by one-half of one
percent (0.5%).



--------------------------------------------------------------------------------

2. Miscellaneous Provisions.

2.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

2.2 Counterparts; Headings. This Amendment may be executed in counterparts, each
of which shall constitute an original, and all of which, when taken together,
shall constitute but one instrument. The captions and headings of the various
sections of this Amendment are for purposes of reference only and are not to be
construed as confining or limiting in any way the scope or intent of the
provisions hereof. Whenever the context requires or permits, the singular shall
include the plural, the plural shall include the singular, and the masculine,
feminine and neuter shall be freely interchangeable.

2.3 Successors and Assigns. The provisions hereof shall be binding upon, and
shall inure to the benefit of, the respective heirs, legal representatives,
successors and permitted assigns of the parties hereto.

2.4 Unenforceability. In the event any one or more of the provisions contained
in this Amendment shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

2.5 Recitals. The Recitals set forth at the beginning of this Amendment are
hereby incorporated into and made a part of the substantive provisions of this
Amendment.

2.6 Full Force and Effect. Except as and to the extent modified hereby, the Loan
Agreement remains unmodified and in full force and effect.

2.7 Conflicts. In the event of any conflict between the terms of this Amendment
and the terms of any of the Loan Agreement, the terms of this Amendment shall
govern.

[THE REMAINDER OF THIS PAGE IS INTERNATIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment of
Mezzanine Loan Agreement as of the date first above written.

 

BORROWER:

MIZNER COURT HOLDINGS, L.P.,

a Delaware limited partnership

By:  

MIZNER COURT HOLDINGS, INC.,

a Delaware corporation,

its general partner

By:   /s/ Morris L. Stoltz   Name:   Morris L. Stoltz   Title:   President

First Amendment of Mezzanine Loan Agreement



--------------------------------------------------------------------------------

LENDER:

COLUMN FINANCIAL, INC.,

a Delaware corporation

By:   /s/ Roman Marin   Name:   Roman Marin,   Title:   Vice President

First Amendment of Mezzanine Loan Agreement